DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a 371 of PCT/FI2015/050919 filed December 21, 2015, which claims foreign priority to FINLAND Document No. 20146135 filed December 22, 2014.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on September 7, 2021 in which Claims 3, 7 and 14-21 are cancelled, and Claims 1 and 22 are amended to change the breadth of the claims.  Claims 1, 2, 4-6, 8-13 and 22-27 are pending in the instant application.  Claims 22-26 are withdrawn from consideration as being drawn to non-elected inventions.  Claims 1, 2, 4-6, 8-13 and 27 will be examined on the merits herein.

The following grounds of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8, 9, 12, 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vuorinen et al (WO 2012/168562 A1, provided with the IDS dated 6/20/2017) in view of Ylipertula et al (US Patent No. 9,631,177 B2, provided with the PTO-892 dated 6/13/2019) and Bronnert (US Patent No. 4,850,270, provided with the attached PTO-892).
	Applicant claims a process for producing an oxidized nanofibrillar cellulose hydrogel, wherein the process comprises: oxidizing cellulose pulp fibers in the presence of hypochlorite as an oxidant and a heterocyclic nitroxyl radical as a catalyst to form sterile or essentially sterile oxidized cellulose pulp fibers, wherein a total amount of hypochlorite ions fed is at least 2.0 mmol/g based on dry weight of the cellulose pulp fibers, and wherein the oxidizing is conducted for 1 to 8 hours; adjusting the concentration of the oxidized cellulose pulp fibers to equal to or less than 3 % (w/w); and disintegrating the oxidized cellulose pulp fibers to obtain a sterile or essentially sterile oxidized nanofibrillar cellulose hydrogel having a viscosity of at least 2000 mPa-s, as measured at a 0.8% (w/w) concentration of the nanofibrillar cellulose in water with a Brookfield viscometer at a temperature of 20 °C, with a vane spindle and a measuring speed of 10 rpm, wherein the oxidized cellulose pulp fibers are continuously transported from one process step to a next process step in a closed environment using an aseptic connection, the aseptic conditions including using components of a system for producing the oxidized nanofibrillar cellulose hydrogel that are configured to be in contact with the oxidized cellulose pulp fibers and/or oxidized nanofibrillar cellulose that are decontaminated and provide uncompromised, continuous isolation of their interior 
	The Vuorinen et al WO publication discloses a catalytic oxidation of cellulose using a heterocyclic nitroxyl radical as the catalyst and hypochlorite as the main oxidant acting as the oxygen source (see abstract).  The Vuorinen et al WO publication discloses dosage of hypochlorite to cellulose being from 2.7 to 3.5 mmol/ g pulp, preferably about 3 mmol/ g pulp (see page 11, 2nd paragraph), which embraces the recited statement in instant Claim 1 that the total amount of hypochlorite ions fed is at least 2.0 mmol/g based on dry weight of the cellulose pulp fibers.  See the description of the oxidation process step on page 23, 1st paragraph of the Vuorinen et al WO publication, wherein the pulp is reacted up to 2 hours under mixing, which embraces the statement recited in instant Claim 1 wherein the oxidizing is conducted for 1 to 8 hours.   The Vuorinen et al publication also suggests the fibers of oxidized cellulose being disintegrated to produce nanofibrillated cellulose (see page 2, lines 8-11).  The Vuorinen et al WO publication discloses the obtained nanofibrillar cellulose (NFC) gel as having a zero shear viscosity of 5,000 to 50,000 Pa•s measure at 0.5% concentration in water (see page 14, 1st paragraph), which embraces the viscosity of at least 2000 mPa•s measured at a 0.8% concentration of the nanofibrillar cellulose in water as recited in instant Claim 1.  The concentration of 0.5% in water further embraces the less than 3 % (w/w) recited in instant Claim 1.  The Vuorinen et al WO publication discloses the catalytic oxidation with heterocyclic nitroxyl radical as catalyst being performed by using carefully defined conditions with regard to pH and temperature, the pH being in the range of 7-9 and the temperature in the range of 20 to 50ºC (see page 11, lines 27-29), which embraces the pH range recited in instant Claims 2 of 7-10 and the temperature of at least 30ºC recited in instant Claim 6.
	The process recited in instant Claim 1 differs from the process disclosed in the Vuorinen et al WO publication by claiming disintegration of the oxidized cellulose pulp fibers wherein all steps of the process after oxidizing are performed under aseptic conditions. 

	Applicants further recite in Claim 1 that the pulp fibers are continuously transported from one process step to a next process step in a closed environment using an aseptic connection.  
However, the use of such systems is known in the art.  For example, see the abstract of the Bronnert patent wherein the abstract discloses a liquid-solid continuous aseptic process system that include a pipe circuit having a constant diameter, a process liquid storage tank connected to one end of said pipe circuit, a process liquid pump for maintaining the process liquid at constant pressure, a projectile feed tube connected to the pipe circuit for feeding projectiles into said pipe circuit at spaced intervals to form process units, a product solid load assembly for introducing predetermined amounts of said particulate in each of the process units, a number of heat exchange units in the pipe circuit for processing the liquid-solid process units, and a projectile separation 
The amendment provided in Claim 12 of the process of Claim 1 further comprising packaging the oxidized nanofibrillar cellulose hydrogel into units is noted.  However, it is noted that “packaging is a common step in production processes”.  Accordingly, such a common step in production processes is not indicative of a novel concept and is rejected with the instantly claimed process as not being novel.
Since the combination of the Vuorinen et al WO publication and the Ylipertula et al patent discloses oxidizing and disintegrating cellulose pulp fibers, it is obvious that the procedures are carried out in a reaction apparatus and disintegration apparatus.  According, the subject matter recited in Claim 27 does not recite any features, per se, that would be considered novel for the instantly claimed invention. 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Vuorinen et al WO publication with the teaching of the Ylipertula et al patent to reject the instant claims since both references disclose preparation of oxidized cellulose nanofibers. The Bronnert US patent is used to provide a general teaching that the use of continuous aseptic process system for transporting reaction medium is known in the art.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the process of oxidizing and disintegrating cellulose as disclosed in the Vuorinen et al publication steps wherein the disintegration is performed under aseptic conditions in view of the recognition in the art, as suggested by Ylipertula et al patent, that such practice minimize the contamination of oxidized cellulose nanofiber hydrogels.  The teaching in the Bronnert US patent that the use of a continuous aseptic process system for transporting reaction medium is a known concept, and does not indicate a novel procedure for use in a process for producing an oxidized nanofibrillar cellulose hydrogel, including the step of transporting .
Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive. Applicants amended Claim 1 to recite that the aseptic conditions include meeting a cleanroom classification (ISO 14644-1 cleanroom standards) of at least Class ISO 8.  This argument is not persuasive since the conditions described in the combination of the Vuorinen et al WO publication, the Ylipertula et al patent, and the Bronnert patent generally meet the conditions recited in the instantly claimed process.  Accordingly, the rejection of Claims 1, 2, 4-6, 8, 9, 12, 13 and 27 as being unpatentable over Vuorinen et al (WO 2012/168562 A1) in view of Ylipertula et al (US Patent No. 9,631,177 B2) and Bronnert (US Patent No. 4,850,270) is maintained for the reasons of record.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vuorinen et al (WO 2012/168562 A1) in view of Ylipertula et al (US Patent No. 9,631,177 B2) and Bronnert (US Patent No. 4,850,270) as applied to Claims 1, 2, 4-6, 8, 9, 12, 13 and 27 above, and further in view of Cullen et al (WO 00/33893 A1, provided with the attached PTO-892).
	Applicant claims the process according to claim 9, wherein the further sterilization treatment comprises subjecting the oxidized nanofibrillar cellulose hydrogel to non-ionizing or ionizing radiation and a sterilization treatment that comprises subjecting the oxidized nanofibrillar cellulose hydrogel to a heat treatment, wherein the heat treatment comprises keeping the oxidized nanofibrillar cellulose hydrogel at a temperature of at least 130°C for at least 0.5 seconds.
The information disclosed in the Vuorinen et al WO publication in view of Ylipertula et al US patent and the Bronnert US patent in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed process for producing an oxidized nanofibrillar cellulose hydrogel differs from the information disclosed in the Vuorinen et al WO publication in view of Ylipertula et al US patent and the Bronnert US patent by claiming a sterilization 
	However, the Cullen et al WO publication discloses a complex of a therapeutic peptide and cellulose derivatives being sterilized with ionizing radiation (see abstract), which embraces the subject matter recited in instant Claims 10 and 11 since typical sterilization temperatures and times are 132ºC to 134ºC with 3 to 4 minutes exposure time.  The Cullen et al WO publication clearly embraces the use of ionizing radiation recited in instant Clams 10 and the temperature of at least 130ºC for at least 0.5 seconds recited in instant Claim 11.  The cellulose derivatives disclosed in the Cullen et al WO publication covers the oxidized nanofibrillar cellulose hydrogel recited in instant Claims 10 and 11. 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Vuorinen et al WO publication in view of the Ylipertula et al patent and the Bronnert patent with the teaching of the Cullen et al publication to reject the instant claims since each of the references suggest procedures that can be used for the preparation of cellulose derivatives.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the process of oxidizing and disintegrating cellulose as disclosed in the Vuorinen et al publication in view of the Ylipertula et al patent and Bronnert patent a treatment step that involve sterilization with ionizing radiation in view of the recognition in the art, as suggested by the Cullen et al WO publication, that such practice minimize the contamination of the oxidized cellulose fiber. 
Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive.  No detailed argument was presented against the rejection of . 

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623